         Case 2:20-cv-00866-WHA-SMD Document 5 Filed 01/28/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

T. C. GRANT, #151727,                          )
                                               )
                                               )
            Plaintiff,                         )
                                               )
    v.                                         ) CIVIL ACTION NO. 2:20-CV-866-WHA
                                               )
KAY IVEY, et al.,                              )
                                               )
            Defendants.                        )

                                           ORDER

          On January 4, 2021, the Magistrate Judge entered a Recommendation (Doc. #4)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to pay an initial

partial filing fee as ordered by this court.

         A separate Final Judgment will be entered.

         DONE this 28th day of January, 2021.




                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
